DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the preliminary amendment filed 3/10/2020 are acknowledged and accepted.
     The substitute specification filed 3/10/2020 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 12/16/19.  The replacement drawings were received on 3/10/2020.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 4- “The present invention relates to a shield coating on a microscope slide. The present invention particularly relates to selective application of a paraffin layer to shield biomaterials and inorganic chemical deposits from microbial attack and oxidation. More particularly, the present invention relates to” should read “A shield coating on a microscope slide, and particularly a selective application of a paraffin layer to shield biomaterials and inorganic chemical deposits from microbial attack and oxidation, and more particularly,”.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Paragraph 0003, line 4- ‘level do that’ should read ‘level so that’
Paragraph 0005, line 1- ‘an process’ should read ‘a process’
Paragraph 0021, line 8- ‘process.;’ should read ‘process.’
Paragraph 0066, line 1- ‘
Paragraph 0070, line 1- ‘An process’ should read ‘A process’.  
Appropriate correction is required.

Claim Objections
     Claims 1-14 are objected to because of the following informalities:  
With respect to Claim 1, lines 1 and 11, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claims 2-14 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
With respect to Claim 7, line 1, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claims 8-10 are dependent on Claim 7, and hence inherit the deficiencies of Claim 7.
With respect to Claim 13, lines 2 (2 instances) and 4, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
With respect to Claim 14, line 2, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 4 contains the trademark/trade names TissuePrep, TissuePrep 2, Paraplast, Paraplast plus, and Paraplast X-tra.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe particular compositions of paraffin wax and, accordingly, the identification/description is indefinite.
     Regarding Claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 6 recites the broad recitation ‘between 1 and 5 microns’, and the claim also recites ‘preferably 2 to 3 microns’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 5-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prins et al. (WO 2013/008142 A1), of record.
     Prins et al. discloses a microscope slide (See for example Abstract; Figures 1-5, particularly Figures 2A-B; Page 23, lines 4-5) with a paraffin shield coating (See for example Figures 2A-B; Page 5, lines 19-21; Page 34, lines 6-20) for a biomaterial (See for example Figure 3, e.g. MCF7 cells) or inorganic deposit on the microscope slide, wherein the paraffin shield coating is coated on the microscope slide {by the following steps: (a) melting a solid paraffin at a temperature in the range of 60 to 75°C until the solid paraffin melts into a liquid paraffin; (b) adding a solvent to the liquid paraffin obtained in step (a) until a saturation mixture is obtained; (c) allowing the mixture obtained in step (b) to cool in a temperature between 30 and 33°C, followed by slowly adding a solvent until a mostly clear paraffin liquid is obtained; (d) applying a layer of the clear paraffin liquid resultant in step (c) over the biomaterial or inorganic deposit on the microscope slide to form the paraffin shield coating over all or a selective area of the microscope slide; (e) applying infrared heat to evaporate the solvent from the paraffin shield coating and thereby returning it to its hardened and solid state} (It is noted that the above limitations in curly brackets appear to be product-by-process limitations that do not impart any recognizable distinguishing characteristic to the final product.
	     “Process limitations cannot impart patentability to product claim where product is not patentably distinguished over prior art.”  In re Dike, 157 USPQ 581 (CCPA 1968).

It is well-settled that the “[p]resence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.”  In re Stephens, 345 F.2d 1020 (CCPA 1965), 145 USPQ 565, citing Dilnot.  Thus, these limitations have not been given significant patentable weight.  See also MPEP 2113.).  Prins et al. further discloses the solvent is selected from xylene, Aliphatic xylene substitute such as Xylol, Toluene, Paint thinner, Turpentine, a 50:50 mix of Acetone & Kerosene, or a mixture of the listed solvents thereof (It is noted that is limitation appears to be a part of the product-by-process limitation recited in Claim 1, and hence has not been given significant patentable weight.  See Claim 1 above, as well as MPEP 2113.); the layer of step (d) has a thickness between 1 and 5 microns, preferably 2 to 3 microns (It is noted that is limitation appears to be a part of the product-by-process limitation recited in Claim 1, and hence has not been given significant patentable weight.  See Claim 1 above, as well as MPEP 2113.); the biomaterial or inorganic material is selected from a tissue section (See for example Figure 3, e.g. MCF7 cells), a protein related sample, an inorganic target and an imaging reference target, or a combination thereof; the protein related sample (In the instant case, the biomaterial or inorganic material is recited in the alternative.  The listed protein related samples have not been given significant patentable weight since Prins et al. already discloses a biomaterial tissue section.) is selected from a protein, a peptide, a conjugated protein, a protein coated bead, a peptide coated bead, and a conjugated coated bead which reacts with applied antibody and secondary stain reagents; the imaging reference target (In the instant case, the biomaterial or inorganic material is recited in the alternative.  The listed imaging reference targets have not been given significant patentable weight since Prins et al. already discloses a biomaterial tissue section.) is a pigment colored deposit, preferably black and white pigments; the inorganic target (In the instant case, the biomaterial or inorganic material is recited in the alternative.  The listed inorganic targets have not been given significant patentable weight since Prins et al. already discloses a biomaterial tissue section.) is a compound reacting to a stain selected from Alcian Blue, Analine Blue — Orange G Solution, Azan Stain, Bielschowsky silver stain, Brow & Benn - Gramm Stain, Cresyl Violet, DAB, Fontana Masson, Gordon and Sweet's silver staining, Grocett's Methanamine silver method, Hall's Bilirubin stain, Jones Methanamine silver method, Luxol Fast Blue, Luxol Fast Blue -- Cresyl Violet, Mucicarmine (Mayer's Method), Muller-Mowry colloidal Iron, Orange G, Nuclear Fast Red, PAS with Diastase Digestion, Periodic Acid Schiff (PAS), Phosphotungstic Acid, Haematoxylin, Picro Sirius Red, Toluidine Blue Acidified, Trichrome -- Gomoris One-Step, Trichrome -- Masson's, Victoria Blue, Von Kossa, Weigert's Resorcin Fuchsin, Weigert's Iron Haematoxylin, Zell -- Neelsen Method; in step (d), the clear paraffin liquid 5 obtained in step (c) may be applied through spray application method, inkjet deposit method, transfer printing method, screen printing method, and vapor deposition method (It is noted that is limitation appears to be a part of the product-by-process limitation recited in Claim 1, and hence has not been given significant patentable weight.  See Claim 1 above, as well as MPEP 2113.); the microscope slide is either glass or plastic slide (See for example Abstract; Figures 1-5, particularly Figures 2A-B; Page 23, lines 4-5); the paraffin shield coating is use to protect the biomaterial or inorganic deposit on the microscope slide (See for example Figures 2A-B; Page 5, lines 19-21; Page 34, lines 6-20) from oxidation or microbial attack and inorganics from reactions resulting in oxidation or airborne delivered acid or caustic materials; and the paraffin shield coating is used to increase the shelf life of the biomaterial or inorganic deposit on the microscope slide (See for example Figures 2A-B; Page 5, lines 19-21; Page 34, lines 6-20).

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 2-4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al. in view of Ollar (WO 97/12957).
     Prins et al. discloses the invention as set forth above, except for the solid paraffin is purified and water free, the solid paraffin has a melting temperature of 50-60°C, or the paraffin is selected from TissuePrep & TissuePrep 2 by Thermo Fisher with a melting temperature of 56°C, Paraplast & Paraplast plus by Leica with a melting temperature of 56°C, and Paraplast X-tra by Leica with a melting temperature of 50-54°C.  However, Ollar teaches a conventional method and apparatus for testing (See for example Abstract; Figures 1-7), wherein the apparatus includes the use of specially prepared microscope slides (See for example 18 in Figure 1) coated with a thin layer of Paraplast® paraffin wax (See for example page 11, lines 1-18).  It is noted that Paraplast® paraffin wax is a well-known pure, water-free histological grade paraffin wax that includes additional additives to adjust the melting temperature to approximately 56-57 deg. C.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the solid paraffin be purified and water free, the solid paraffin have a melting temperature of 50-60°C, or the paraffin be selected from TissuePrep & TissuePrep 2 by Thermo Fisher with a melting temperature of 56°C, Paraplast & Paraplast plus by Leica with a melting temperature of 56°C, and Paraplast X-tra by Leica with a melting temperature of 50-54°C, as taught by Ollar, in the microscope slide of Prins et al., to provide for adjusted melting temperatures for the paraffin based on the intended application, while preventing damage to the sample due to water or other contaminants.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2000-500321 A to Ollar.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/10/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872